UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 30, 2015 Laredo Oil, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-153168 26-2435874 (Commission File Number) (IRS Employer Identification No.) 111 Congress Avenue, Suite 400 Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (512) 279-7870 Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure Incorporated by reference is a press release dated January 30, 2015 announcing that Laredo Oil, Inc. assists Stranded Oil Resources Corporation in acquisition of Teapot Dome Oilfield, attached as Exhibit 99.1. This information is not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, and is not incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Additionally, the submission of this report on Form 8-K in is not deemed an admission as to the materiality of any information in this report that is required to be disclosed solely by Regulation FD. Item 9.01 Financial Statements and Exhibits (d)Exhibit Exhibit 99.1Press Release dated January 30, 2015 titled, “Laredo Oil Assists Stranded Oil Resources Corporation in Acquisition of Teapot Dome Oilfield” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAREDO OIL, INC. Date: January 30, 2015 By: /s/ Bradley E. Sparks Bradley E. Sparks Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated January 30, 2015 titled, “Laredo Oil Assists Stranded Oil Resources Corporation in Acquisition of Teapot Dome Oilfield” 2
